Exhibit 10.7


EMPLOYMENT AGREEMENT


         EMPLOYMENT AGREEMENT (the "Agreement") effective as of the 2nd day of
September, 2010 by and between SUNGRO MINERALS, INC., a Nevada corporation
(together with its successors and assigns referred to herein as the
"Corporation"), and FREDERICK J. PUCILLO, 40C Eagle Run, Warwick, RI  02818 (the
"Executive").


W I T N E S E T H:


         WHEREAS, the Corporation desires to employ Executive as the Chief
Executive Officer to engage in such activities and to render such services under
the terms and conditions hereof and has authorized and approved the execution of
this Agreement; and


         WHEREAS, Executive desires to be employed by the Corporation under the
terms and conditions hereinafter provided;


         NOW, THEREFORE, in consideration of the mutual covenants and
undertakings herein contained, the parties agree as follows:


1.
EMPLOYMENT, DUTIES AND ACCEPTANCE.



 
1.1
SERVICES. The Corporation hereby employs Executive, for the Term (as hereinafter
defined in Section 2 hereof), to render services to the business and affairs of
the Corporation in connection therewith, and shall perform such duties as
directed by the Board of Directors of the Corporation from time to time, in
their reasonable discretion, and shall perform such other duties as shall be
consistent with the responsibilities of such office (collectively the
"Services").  Executive shall use his best efforts, skill and abilities to
promote the interests of the Corporation and its subsidiaries.



 
1.2
ACCEPTANCE. Executive hereby accepts such employment and agrees to render the
Services.



 
1.3
REPRESENTATIONS OF THE EXECUTIVE. The Executive represents and warrants to the
Corporation that his execution and delivery of this Agreement, his performance
of the Services hereunder and the observance of his other obligations
contemplated hereby will not (i) violate any provisions of or require the
consent or approval of any party to any agreement, letter of intent or other
document to which he is a party or (ii) violate or conflict with any arbitration
award, judgment or decree or other restriction of any kind to or by which he is
subject or bound.

 
2.
TERM OF EMPLOYMENT.



         The term of Executive's employment under this Agreement (the "Term")
shall commence on September 2, 2010 and shall terminate on December 31, 2015,
unless sooner terminated pursuant to Sections 5.2 or 9 of this Agreement;
provided, however, if the Corporation shall fail to give Executive notice of
non-renewal not less than 60 days prior to the scheduled expiration of the Term
hereof, the Term shall automatically be extended for an additional two (2) year
period. Notwithstanding anything to the contrary contained herein, the
provisions of this Agreement governing Protection of Confidential Information
shall continue in effect as specified in Section 10 hereof.
 
3.
BASE SALARY, EXPENSE REIMBURSEMENT AND STOCK OPTIONS.



 
3.1
BASE SALARY. During the Term, as full compensation for the Services, the
Corporation agrees to pay Executive a minimum base salary ("Base Salary") at the
annual rate of $120,000 for the period from September 2, 2010 through December
31, 2010. Such Base Salary shall be (i) increased four (4.0%) annually effective
the 1st day of each year during the term of this Agreement, (ii) reviewed
periodically for possible increases promptly after each future acquisition by
the Corporation of any other corporation or business or other material increase
in the Corporation's revenues or scope of the Corporation's business and (iii)
renegotiated in good faith effective as of January 1, 2011 for possible increase
based upon the Corporation's historical performance and projections for future
performance. Such Base Salary shall be subject to withholding and other
applicable taxes, payable during the term of this Agreement in accordance with
the Corporation's customary payment practices, but not less frequently than
monthly.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.2
BUSINESS EXPENSE REIMBURSEMENT. Upon submission to, and approval by an officer
of the Corporation designated by the Board of Directors of the Corporation, of a
statement of expenses, reports, vouchers or other supporting information, which
approval shall be granted or withheld based on the Corporation's policies in
effect at such time, the Corporation shall promptly reimburse Executive for all
reasonable business expenses actually incurred or paid by him during the Term or
renewals thereof in the performance of the Services, including, but not limited
to, expenses for entertainment, travel and similar items.



 
3.3
STOCK GRANT. In addition to the salary hereinabove provided, the Executive shall
be granted 1,500,000 shares of the Corporation's Common Stock as of September
15, 2010 at an exercise price equal to the closing bid price of the
Corporation's Common Stock on the day preceding the date of grant.

 
4.
BONUSES.



 
4.1
BONUS AMOUNT. In order to provide performance-based incentive compensation to
the Executive, the Corporation hereby agrees to pay the Executive, in addition
to the Base Salary set forth in Section 3 hereof, a minimum cash bonus in
respect of each fiscal year during the Executive's employment hereunder (the
"Bonus") equal to the Applicable Percentage (as defined below) of the Net
Pre-Tax Income (as defined below) of the Corporation. For purposes hereof, the
Applicable Percentage shall equal (a) 1.5% if the Net Pre-Tax Income of the
Corporation is less than $2,500,000 (b) 2.5% if the Net Pre-Tax Income of the
Corporation is at least $2,500,001, but less than $3,500,000; (c) 3.5% if the
Net Pre-Tax Income of the Corporation is at least $3,500,001, but less than
$5,000,000; and (d) 4.5% if the Net Pre-Tax Income of the Corporation is at
least $5,000,001.

 
 
4.2
NET PRE-TAX INCOME OF THE CORPORATION. For purposes hereof, the Net Pre-Tax
Income of the Corporation shall be the amount determined by the Board of
Directors of the Corporation, after consultation with the independent
accountants of the Corporation, to be the Net Pre-Tax Income of the Corporation
with respect to a given fiscal year, which amount shall be determined based on
the financial statements of the Corporation (a) in a manner consistent with
generally accepted accounting principles, (b) with regard solely to the
Corporation and its subsidiaries, (c) so as to exclude the effect of any
elimination of inter-Corporation transfers applied with respect to any entity
which is not a subsidiary of the Corporation, (d) after adding back any charges
for management consulting or corporate services or payments with respect to
non-competition agreements which may be paid to persons who are subject to
reporting obligations with respect to the Corporation under Section 16(a) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), or their
affiliates (other than the Corporation and its subsidiaries), (e) having regard
to such other matters, if any, as the Board of Directors of the Corporation may
determine to be equitable to consider and (f) without giving effect to any Bonus
paid pursuant to this Section 4.2. The determination of the Board of Directors
of the Corporation shall be final, conclusive and binding for all purposes,
absent manifest error.



 
4.3
DETERMINATION AND PAYMENT. The determination of the Applicable Percentage, of
the Net Pre-Tax Income and of the extent to which any Bonus under this Section 4
may be payable (the "Final Determination") shall be determined by the Board of
Directors (or a subcommittee thereof appointed for such purpose) of the
Corporation in accordance with the terms hereof based on the financial
statements of the Corporation and the criteria set forth herein with respect to
each fiscal year. Such Final Determination with respect to any fiscal year shall
be made promptly, and in any event within 15 days, after the Corporation has
filed its Annual Report on Form 10-KSB for each year with the Securities and
Exchange Commission. Within 45 days after the end of the Corporation's fiscal
year, based on the preliminary results of the Corporation for such fiscal year,
the Corporation shall pay the Executive an amount equal to 60% of the estimated
minimum cash Bonus based on such preliminary results. The balance of the
definitive Bonus so determined, if any, shall be payable to the Executive in a
single lump sum no later than thirty days after the Final Determination has been
made. In any event, all matters pertaining to the Bonus and to the payment of
any Bonus to the Executive hereunder, shall be administered and determined by
the Board of Directors (or a subcommittee thereof appointed for such purpose) in
its reasonable discretion consistent with the terms hereof, the determination of
which shall be final, conclusive and binding for all purposes, absent manifest
error.

 
 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
 
4.4
PARTIAL YEARS. Notwithstanding anything contained herein to the contrary, no
Bonus under this Section 4 shall be deemed earned or payable with respect to any
fiscal year during which this Agreement or the Executive's employment is
terminated by the Corporation for Cause (as such term is hereinafter defined).



 
4.5
Nothing in this Section 4 shall be construed as conferring upon the Executive
any right (i) normally associated with the ownership of capital stock; (ii) to
continue in the employ of the Corporation or any affiliate of the Corporation;
or (iii) to interfere in any way with the right of the Corporation to terminate
this Agreement in accordance with the provisions hereof. Nothing in this
Agreement shall be construed to imply that any specific assets of the
Corporation have been set aside to provide for payments under this Agreement.
Any payments under this Agreement shall be made solely from general assets of
the Corporation existing at the time such payments are due.



5.
SEVERANCE UPON TERMINATION.



 
5.1
TERMINATION. In the event that Executive's employment hereunder shall be
terminated by the Corporation without Cause (as defined in Section 9.3 hereof)
or by the Executive for Good Reason (as defined in Section 9.5 hereof) or upon a
Change in Control (as defined in Section 9.6 hereof) or upon the death or
Disability (as defined in Section 9.2) of Executive at any time prior to the end
of the Term, the Executive shall be entitled to receive from the Corporation, in
addition to any Base Salary earned to the date of termination, a severance
payment in an amount equal to the greater of (i) the balance of the Executive's
Base Salary due through the balance of the Term of this Agreement or (ii) two
(2) times the Executive's Base Salary as was payable to Executive during the
then current calendar year plus two (2) times the Bonus for which Executive was
entitled during the immediately preceding fiscal year.



6.
ADDITIONAL BENEFITS.



 
6.1
IN GENERAL. In addition to the compensation, bonuses, expenses and other
benefits to be paid under Sections 3, 4 and 5 hereof, Executive will be entitled
to all rights and benefits for which he shall be eligible under any insurance,
health and medical, incentive, bonus, profit-sharing, pension or other extra
compensation or "fringe" benefit plan of the Corporation or any of its
subsidiaries now existing or hereafter adopted for the benefit of the executives
or employees generally of the Corporation. The provisions of this Agreement
which incorporate employee benefit packages shall change as and when such
employee benefit packages change. In the event that the Corporation does not
provide family health and medical insurance for the benefit of the executives
and employees generally of the Corporation, the Corporation shall provide
Executive and pay all the costs associated with family health and medical
insurance for the benefit of Executive as selected by Executive in his sole
discretion.



 
6.2
LIFE AND DISABILITY INSURANCE. The Corporation shall provide the Executive with
(i) a policy of term life insurance in an amount equal to not less than three
(3) times his annual Base Salary HEREUNDER, payable to such beneficiary or
beneficiaries as shall be designated by him in writing and (b) a policy of
disability insurance that will provide Executive with an annual amount equal to
not less than seventy-five percent (75%) of his then current Base Salary,
payable until Executive shall reach 65 years of age, with a waiting period not
to exceed 120 days.



 
6.3
DIRECTOR'S AND OFFICERS INSURANCE. The Corporation shall provide the Executive
with a policy of directors and officers liability insurance in such amounts and
providing such coverage as the Executive and the Corporation shall reasonably
agree, consistent with policies obtained by other publicly held companies of
similar size and engaged in similar businesses.

 
 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
7.
VACATION.

 
The Executive shall be entitled, during the Term of this Agreement, to a
vacation period as follows:
 
Calendar Year 2010 two (2) weeks
Calendar Year 2011 to 2016 four (4) weeks
 
During which all salary, compensation, benefits and other rights to which the
Executive is entitled to hereunder shall be provided in full. Such vacation may
be taken in the Executives discretion, and such time or times as are not
inconsistent with the reasonable business needs of the Corporation. In addition,
Executive shall be entitled to up to eight (8) sick days and two (2) personal
days for each year commencing January 1, during which all salary, compensation,
benefits and other rights to which the Executive is entitled to hereunder shall
be provided in full.


8.
INSURABILITY; RIGHT TO INSURE.



Executive agrees that the Corporation shall have the right during the Term to
insure the life of Executive by a policy or policies of insurance in such amount
or amounts as it may deem necessary or desirable, and the Corporation shall be
the beneficiary of any such policy or policies and shall pay the premiums or
other costs thereof. The Corporation shall have the right, from time to time, to
modify any such policy or policies of insurance or to take out new insurance on
the life of Executive. Executive agrees, upon request, at any time or times
prior to the commencement of or during the Term to sign and deliver any and all
documents and to submit to any physical or other reasonable examinations which
may be required in connection with any such policy or policies of insurance or
modifications thereof.


9.
TERMINATION.



 
9.1
DEATH. If Executive dies during the Term of this Agreement, Executive's
employment hereunder shall terminate upon his death and all obligations of the
Corporation hereunder shall terminate on such date, except that Executive's
estate or his designated beneficiary shall be entitled to payment of any unpaid
accrued Base Salary through the date of his death. In addition, any accrued and
unpaid Bonus shall be paid in accordance with Section 4 hereof. In addition,
Executive's estate or his designated beneficiary shall be entitled to payment of
the severance payments set forth in Section 5.1 hereof.



 
9.2
DISABILITY. If Executive shall be unable to perform a significant part of his
duties and responsibilities in connection with the conduct of the business and
affairs of the Corporation and such inability lasts for (i) a period of at least
one hundred twenty (120) consecutive days, or (ii) periods aggregating at least
one hundred eighty (180) days during any three hundred sixty-five (365)
consecutive days, by reason of Executive's physical or mental disability,
whether by reason of injury, illness or similar cause, Executive shall be deemed
disabled, and the Corporation any time thereafter may terminate Executive's
employment hereunder by reason of the disability. Upon delivery to Executive of
such notice, all obligations of the Corporation hereunder shall terminate,
except that Executive shall be entitled to payment of any unpaid accrued Base
Salary through the date of termination. In addition, any accrued and unpaid
Bonus shall be paid in accordance with Section 4 hereof. In addition, the
Executive shall be entitled to those severance payments set forth in Section 5.1
hereof. The obligations of Executive under Section 10 hereof shall continue
notwithstanding termination of Executive's employment pursuant to this Section
9.2.



 
9.3
TERMINATION FOR CAUSE. The Corporation may at any time during the Term, without
any prior notice, terminate this Agreement and discharge Executive for Cause,
whereupon the Corporation's obligation to pay compensation or other amounts
payable hereunder to or for the benefit of Executive shall terminate on the date
of such discharge. As used herein the term Cause shall mean: (i) a willful and
material breach by Executive of the terms of this Agreement' which breach shall
not have been cured within thirty (30) days of written notice of such breach;
(ii) willful violation of specific and lawful written direction from the Board
of Directors of the Corporation, which violation shall not have been cured
within thirty (30) days of written notice of such violation, provided such
direction is not inconsistent with the Executive's duties and responsibilities
as the Chief Executive Officer of the Corporation; or (iii) conviction of the
Executive of a felony by a federal or state court of competent jurisdiction,
which felony is directly and materially related to or arises out of Executive's
employment with the Corporation. The obligations of the Executive under Section
10 shall continue notwithstanding termination of the Executive's employment
pursuant to this Section 9.3.

 
 
Page 4 of 10

--------------------------------------------------------------------------------

 
 
 
9.4
TERMINATION WITHOUT CAUSE. The Corporation shall have the option to terminate
this Agreement Without Cause upon sixty (60) days' written notice to the
Executive. In the event the Corporation terminates this Agreement without Cause
as defined above, the Corporation shall pay the Executive upon termination, the
amount required pursuant to Section 5.1. The obligations of the Executive under
Section 10 hereof shall continue notwithstanding termination of the Executive's
employment pursuant to this Section 9.4.



 
9.5
TERMINATION BY EXECUTIVE FOR GOOD REASON. The Executive shall have the right to
terminate this Agreement for Good Reason, as hereinafter defined, upon written
notice to the Corporation.  Good Reason shall mean any of the following: (i) the
assignment to the Executive of duties inconsistent with the Executive's
position, duties, responsibilities, titles or offices as described herein; (ii)
any material reduction by the Corporation of the Executive's duties and
responsibilities (including the appointment, without the Executive's consent, of
an Executive officer senior to him in his position); (iii) any reduction by the
Corporation of the Executive's compensation or benefits payable hereunder (it
being understood that a reduction of benefits applicable to all executives of
the Corporation, including the Executive, shall not be deemed a reduction of the
Executive's compensation package for purposes of this definition); (iv)
requiring the Executive to be based without his consent at a location not within
reasonable commuting distance of the normal work location of the Executive; (v)
the Corporation sells, transfers or discontinues the uses of any or all of the
patents, trademarks, tradenames, machinery, or other assets (other than
inventory in the ordinary course of business or assets that may become obsolete
or depleted over time) relating to, or discontinues the operations of or
otherwise ceases to engage in, the Corporation's normal business; or (vi) the
Corporation fails to make equity infusions or capital investments to the
Corporation's normal business.



 
9.6
TERMINATION BY EXECUTIVE UPON CHANGE IN CONTROL.  Executive, at his option,
shall be able to terminate this Agreement upon written notice given to the
Secretary of the Corporation within ninety (90) days of an occurrence of a
"Change in Control". A "Change in Control" of the Corporation shall mean a
change in control of the Corporation or any entity controlling the Corporation
(referred to collectively in this Section 9 as the Corporation) of a nature that
would be required to be reported in response to Item 1 of a Current Report on
Form 8-K, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
(the "Exchange Act"); provided that, without limitation, such a Change in
Control shall be deemed to have occurred at such time as (a) any "person" (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
person who or which was a shareholder of the Corporation immediately prior to
the Corporation's acquisition of THE MINERAL AGREEMENT, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing twenty-five percent
(25%) or more of the combined voting power of the Corporation's outstanding
securities ordinarily having the right to vote at elections of directors; or (b)
individuals who constitute the Board concurrent with the execution of this
Agreement (the incumbent Board) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election or nomination for election by the Corporation's
shareholders was approved by a vote of at least three quarters of the directors
comprising the Incumbent Board, shall be, for purposes of this clause (b),
considered as though he were a member of the Incumbent Board; or (c) a sale by
the Corporation of all or substantially all of its assets occurs.
 
Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transactions which result in the acquisition by the Executive, or by a group of
persons which includes the Executive, directly or indirectly, of a majority of
either the outstanding shares of common stock of the Corporation or the voting
securities of any corporation which acquires all or substantially all of the
assets of the Corporation, whether by way of merger, consolidation, sale of such
assets or otherwise.

 
 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
10.
PROTECTION OF CONFIDENTIAL INFORMATION.



In view of the fact that Executive's work for the Corporation will bring him
into close contact with confidential information and plans for future
developments, Executive agrees to the following:


 
10.1
SECRECY. To keep secret and retain in the strictest confidence all confidential
matters of the Corporation, including, without limitation, trade "know how" and
trade secrets, customer lists, pricing policies, marketing plans, technical
processes, formulae, inventions and research projects, and other business
affairs of the Corporation, learned by him heretofore or hereafter, and not to
disclose them to anyone inside or outside of the Corporation, except in the
course of performing the Services hereunder or with the express written consent
of the Chief Executive Officer or Board of Directors of the Corporation and
except to the extent such information is already known to the general public



 
10.2
RETURN MEMORANDA, ETC. To deliver promptly to the Corporation on termination of
his employment, or at any other time as the Chief Executive Officer or the Board
of Directors of the Corporation may so request, all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the Corporation's business and all property associated
therewith, which he may then possess or have under his control.



 
10.3
COVENANTS.



 
10.3.1
NON-COMPETITION. EXECUTIVE agrees that at all times while he is employed by the
Corporation and, regardless of the reason for termination of his employment or
this Agreement, for a period of one (1) year thereafter, he will not, as a
principal, agent, employee, employer, consultant, stockholder, investor,
director or co-partner of any person, firm, corporation or business entity other
than the Corporation, or in any individual or representative capacity
whatsoever, directly or indirectly, without the express prior written consent of
the Corporation:



(i) 
become employed by a firm, corporation, partnership or joint venture which
competes with the business of the Corporation within the United States; or



(ii) 
engage or participate in any business whose products or services are competitive
with that of the Corporation, which business is the holder of certain companies
as subsidiaries, conducts or solicits business, or transacts with supplier or
customers located within the United States; or



(iii) 
aid or counsel any other person, firm, corporation or business entity to do any
of the above, except as may have been contracted prior to Executives term of
service; or

 
 

(iv) 
approach, solicit business from, or otherwise do business or deal with any
customer of the Corporation in connection with any product or service
competitive to any provided by the Corporation.



 
10.3.2
ANTI-RAIDING. Executive agrees that during the term of his employment hereunder,
and, thereafter for a period of one (1) year, he will not, as a principal,
agent, employee, employer, consultant, director or partner of any person, firm,
corporation or business entity other than the Corporation, or in any individual
or representative capacity whatsoever directly or indirectly, without the prior
express written consent of the Corporation approach, counsel or attempt to
induce any person who is then in the employ of the Corporation to leave the
employ of the Corporation or employ or attempt to employ any such person or
persons who at any time during the preceding six months was in the employ of the
Corporation.

 
 
Page 6 of 10

--------------------------------------------------------------------------------

 
 
 
10.3.3
EXECUTIVE'S ACKNOWLEDGEMENTS. Executive acknowledges (i) that his position with
the Corporation requires the performance of services which are special, unique,
and extraordinary in character and places him in a position of confidence and
trust with the Customers and employees of the Corporation, through which, among
other things, he shall obtain knowledge of the Corporation's "technical
information" and "know-how" and become acquainted with its customers, in which
matters the Corporation has substantial proprietary interests; (ii) that the
restrictive covenants set forth above are necessary in order to protect and
maintain such proprietary interests and the other legitimate business interests
of the Corporation; and (iii) that the Corporation would not have entered into
this Agreement unless such covenants were included herein.
 
Executive also acknowledges that the business of the Corporation presently will
extend throughout the United States, and that he will personally supervise and
engage in such business on behalf of Corporation and, accordingly, it is
reasonable that the restrictive covenants set forth above are not more limited
as to geographic area than is set forth therein. Executive also represents to
the Corporation that the enforcement of such covenants will not prevent
Executive from earning a livelihood or impose an undue hardship on the
Executive.

 
 
10.4
SEVERABILITY. If any of the provisions of this Section 10, or any part thereof,
is hereinafter construed to be invalid or unenforceable, the same shall not
affect the remainder of such provision or provisions, which shall be given full
effect, without regard to the invalid portions. If any of the provisions of this
Section 10, or any part thereof, is held to be unenforceable because of the
duration of such provision, the area covered thereby or the type of conduct
restricted therein, the parties agree that the court making such determination
shall have the power to modify the duration, geographic area and/or other terms
of such provision and, as so modified, said provision(s) shall then be
enforceable. In the event that the courts of any one or more jurisdictions shall
hold such provisions wholly or partially unenforceable by reason of the scope
thereof or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Corporation's right to the relief
provided for herein in the courts of any other jurisdictions as to breaches or
threatened breaches of such provisions in such other jurisdictions, the above
provisions as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants.



 
10.5
INJUNCTIVE RELIEF. Executive acknowledges and agrees that, because of the unique
and extraordinary nature of his services, any breach or threatened breach of the
provisions of Sections 10.1, 10.2, or 10.3 hereof will cause irreparable injury
and incalculable harm to the Corporation, and the Corporation shall,
accordingly, be entitled to injunctive and other equitable relief for such
breach or threatened breach and that resort by the Corporation to such
injunctive or other equitable relief shall not be deemed to waive or to limit in
any respect any right or remedy which the Corporation may have with respect to
such breach or threatened breach. The Corporation and Executive agree that any
such action for injunctive or equitable relief shall be heard in a state or
federal court situated in Rhode Island and each of the parties hereto, hereby
agrees to accept service of process by registered mail and to otherwise consent
to the jurisdiction of such courts.



 
10.6
EXPENSES OF ENFORCEMENT OF COVENANTS. In the event that any action, suit or
proceeding at law or in equity is brought to enforce the covenants contained in
Sections 10.1, 10.2, or 10.3 hereof or to obtain money damages for the breach
thereof, the party prevailing in any such action, suit or other proceeding shall
be entitled upon demand, to reimbursement from the other party for all expenses
(including, without limitation, reasonable attorneys fees and disbursements)
incurred in connection therewith.



 
10.7
SEPARATE AGREEMENT. The provisions of this Section 10 shall be construed as an
agreement on the part of the Executive independent of any other part of this
Agreement or any other agreement, and the existence of any claim or cause of
action of the Executive against the Corporation, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Corporation of the provisions of this Section 10.



 
Page 7 of 10

--------------------------------------------------------------------------------

 
 
11.
INDEMNIFICATION.



         The Corporation shall provide the Executive (including his heirs,
executors and administrators) with coverage under a standard directors and
officer’s liability insurance policy at the Corporation's expense to the same
extent as provided for any other director, officer or trustee of the
Corporation. In addition, the Corporation shall indemnify the Executive (and his
heirs, executors and administrators) to the fullest extent permitted under the
law of its state of incorporation against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which the Executive may be involved by reason of his having
been a director or officer of the Corporation or any subsidiary thereof. Such
expenses and liabilities shall include, but not be limited to, judgments, court
costs and attorneys' fees and the cost of reasonable settlements, such
settlements to be approved by the Board if such action is brought against the
Executive in his capacity as a director or officer of the Corporation or any
subsidiary thereof. The Corporation shall, upon the request of the Executive,
advance to the Executive such amounts as necessary to cover expenses, including
without limitation legal fees and expenses, incurred by the Executive in
connection with any suit or proceeding in which the Executive may be involved by
reason of his being or having been a director or officer of the Corporation or
of any subsidiary thereof. Such indemnity and advance of expenses, however,
shall not extend to matters as to which the Executive is finally adjudged to be
liable for willful misconduct in the performance of his duties.


12.
ARBITRATION.



         Except with respect to any proceeding brought under Section 10 hereof,
any controversy, claim, or dispute between the parties, directly or indirectly,
concerning this Employment Agreement or the breach hereof, or the subject matter
hereof, including questions concerning the scope and applicability of this
arbitration clause, shall be finally settled by arbitration in Providence, Rhode
Island pursuant to the rules then applying of the American Arbitration
Association.  The arbitrators shall consist of one representative selected by
the Corporation, one representative selected by the Executive and one
representative selected by the first two arbitrators The parties agree to
expedite the arbitration proceeding in every way, so that the arbitration
proceeding shall be commenced within thirty (30) days after request therefore is
made, and shall continue thereafter, without interruption, and that the decision
of the arbitrators shall be handed down within thirty (30) days after the
hearings in the arbitration proceedings are closed. The arbitrators shall have
the right and authority to assess the cost of the arbitration proceedings and to
determine how their decision or determination as to each issue or matter in
dispute may be implemented or enforced. The decision in writing of any two of
the arbitrators shall be binding and conclusive on all of the parties to this
Agreement. Should either the Corporation or the Executive fail to appoint an
arbitrator as required by this Section 12 within thirty (30) days after
receiving written notice from the other party to do so, the arbitrator appointed
by the other party shall act for all of the parties and his decision in writing
shall be binding and conclusive on all of the parties to this Employment
Agreement. Any decision or award of the arbitrators shall be final and
conclusive on the parties to this Agreement; judgment upon such decision or
award may be entered in any competent Federal or state court located in the
United States of America; and the application may be made to such court for
confirmation of such decision or award for any order of enforcement and for any
other legal remedies that may be necessary to effectuate such decision or award.


13.
NOTICES.



         All notices, requests, consents and other communications required or
permitted to be given hereunder, shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid telegram, telecopy or
mailed first-class, postage prepaid, by registered or certified mail (notices
sent by telegram or mailed shall be deemed to have been given on the date sent),
to the parties at their respective addresses herein set forth or to such other
address as either party shall designate by notice in writing to the other in
accordance herewith. Copies of all notices shall be sent to the addresses
described in the recitals unless noticed in writing of a change.


If to Company:
 
If to Employee:
Sungro Minerals, Inc.
 
Frederick J. Pucillo
111 Airport Rd., Unit 5
 
40C Eagle Rub
Warwick, RI 02889
 
Warwick, RI  02818



 
Page 8 of 10

--------------------------------------------------------------------------------

 


14.
GENERAL.



 
14.1
GOVERNING LAW. This Agreement shall be governed by and construed and enforced in
accordance with the local laws of the State of Rhode Island applicable to
agreements made and to be performed entirely in Rhode Island.



 
14.2
CAPTIONS. The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.



 
14.3
ENTIRE AGREEMENT. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation
promise or inducement not so set forth.



 
14.4
SEVERABILITY. If any of the provisions of this Agreement shall be unlawful,
void, or for any reason, unenforceable, such provision shall be deemed severable
from, and shall in no way affect the validity or enforceability of, the
remaining portions of this Agreement.



 
14.5
WAIVER. The waiver by any party hereto of a breach of any provision of this
Agreement by any other party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or any other provision hereof.



 
14.6
COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.



 
14.7
ASSIGNABILITY. This Agreement, and Executive's rights and obligations hereunder,
may not be assigned by Executive. The Corporation may assign its rights,
together with its obligations, hereunder in connection with any sale, transfer
or other disposition of all or substantially all of its business or assets; in
any event the rights and obligations of the Corporation hereunder shall be
binding on its successors or assigns, whether by merger, consolidation or
acquisition of all or substantially all of its business or assets; provided,
however, that any such assignment shall not release the Corporation from its
obligations hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the Executive and his executors, administrators, heirs and legal
representatives.



 
14.8
AMENDMENT. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. No superseding instrument, amendment,
modification, cancellation, renewal or extension hereof shall require the
consent or approval of any person other than the parties hereto. The failure of
either party at any time or times to require performance of any provision hereof
shall in no matter affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.



 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
 
 IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




ATTEST: COMPANY
   
By:  /s/ Thomas Craft, Jr.
 
By:  /s/ Erwin Vahlsing, Jr.
Name:  Thomas Craft, Jr.
 
Name:  Erwin Vahlsing, Jr.
Title:    Director
 
Title:    CFO and Director
         
/s/ Frederick J Pucillo, Jr.
         
Frederick J. Pucillo, individually

 
 
 
 
 
Page 10 of 10